Citation Nr: 0412146	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-23 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued compensation under 38 U.S.C.A. § 
5121.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel






INTRODUCTION

The veteran served on active duty from November 1941 to March 
1946.  He was a prisoner of war (POW) in Japanese captivity 
from April 10, 1942 to August 28, 1942.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
benefits sought on appeal and deferred adjudication of a 
claim for entitlement to Dependency and Indemnity and 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 
1318.  A March 2004 rating decision denied entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318, and in a March 
2004 letter the RO informed the appellant of the denial and 
her appellate rights.  VA has not yet received a notice of 
disagreement from the appellant, and the claim is not before 
the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran's death certificate indicates that he died in 
May 2001 at the age of 82 years; no immediate cause of his 
death was recorded; atherosclerotic heart disease (ASHD) was 
listed as an antecedent cause of death.  

3.  Medical evidence of record shows that the veteran was 
treated for hypertension and a cerebrovascular accident or 
stroke during his lifetime; he was also hospitalized for a 
cardiovascular disease hemorrhage within two months of his 
death.

4.  It is at least as likely as not that the veteran died of 
ASHD and, as he had a history of localized edema during 
captivity, his fatal heart disease is  presumptively linked 
to his POW confinement during active duty. 

5.  At the time of the veteran's death, he had no claim 
pending for any VA benefits, and was not entitled to any VA 
benefits under an existing rating or decision.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, service connection 
for the cause of the veteran's death is warranted.  38 
U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.312 (2003).

2.  The appellant's claim for accrued benefits is without 
legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  

As discussed in more detail below, sufficient evidence is of 
record to grant the appellant's claim for service connection 
for the cause of the veteran's death.  Therefore, no further 
development is needed on this issue.

Regarding the appellant's claim for accrued benefits, the 
Board concludes that the discussions in the July 2002 rating 
decision on appeal and the January 2003 statement of the case 
(SOC) adequately informed her of the information and evidence 
needed to substantiate her claim.  The Board observes that 
February 2002 and October 2003 VCAA notice letters and the 
January 2003 SOC informed her of the VCAA's implementing 
regulations, including that VA would assist her in obtaining 
government or private medical or employment records, provided 
that she sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that these 
documents show that the appellant was notified of the 
evidence needed to substantiate her claim and the avenues 
through which she might obtain such evidence, and of the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board observes that absent the required claim for VA 
benefits pending at the time of the veteran's death, there is 
no reasonable possibility that further development of the 
claim by VA would substantiate the claim.  Nor, in the 
context of the law that applies to this case, is there any 
indication in the record that there is any evidence that 
could substantiate the claim that has not been obtained.

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA will 
refrain from providing assistance in obtaining evidence for a 
claim if the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001), codified as amended at 38 
C.F.R § 3.159(d).

Furthermore, where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.   The failure to carry out such 
required development under those circumstances is 
nonprejudicial error under 38 U.S.C.A. § 7261(b) (in 
conducting review of BVA decision, the Court of Appeals for 
Veterans Claims (Court) shall take due account of the rule of 
prejudicial error); cf. Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (stating "strict adherence [to the law] does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case.  Such adherence would result in this Court's 
unnecessarily imposing additional burdens on the BVA and [the 
Secretary] with no benefit flowing to the veteran").  These 
legal principles were stated clearly in Valiao v. Principi, 
17 Vet. App. 229 (2003).  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. §  ____).

The Board is also cognizant of Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), wherein the Court recently held that a VCAA 
notice must be provided to a claimant before the " initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  The Court also held that 
the duty to notify provisions required VA to request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  

Any error in the sequence of events is not shown to have any 
effect on this case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).  The enactment of the VCAA has no material effect 
on adjudication of the claim currently before the Board.  The 
law, not the evidence, controls the outcome of this appeal 
(see Sabonis v. Brown, 6 Vet. App. 426 (1994)).  In Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001), the Court held that the 
enactment of the VCAA does not affect matters on appeal when 
the question is one limited to statutory interpretation.  See 
also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason 
v. Principi, 16 Vet. App. 129 (2002) (the veteran did not 
serve on active duty during a period of war and was not 
eligible for nonservice-connected pension benefits; because 
the law as mandated by statute, and not the evidence, is 
dispositive of the claim, the VCAA is not applicable).  
Taking these factors into consideration, there is no 
indication that there is any prejudice to the appellant by 
the order of the events in this case, further expending of 
the VA's resources is not warranted and there is no prejudice 
to the appellant in proceeding to consider the claim.  
Bernard, supra.

Factual Background

The appellant claims that the veteran's death was related to 
his service or service-connected disabilities.  She also 
maintains that she is eligible for accrued benefits.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records include August and 
September 1942 Clinical Case Records for his POW confinement 
that show edema and slight pitting of the feet.  The 
diagnoses were malaria, anemia and wet beriberi.  Records in 
1943 show malaria and dysentery.  A May 1945 affidavit from 
the veteran relates that he had beriberi, dysentery and 
malaria.  

The report of a March 1989 VA Former POW examination relates 
a history of mild stroke in 1986, and provides a pertinent 
diagnosis of essential hypertension and lacunar infarction 
due to hypertension.  

Correspondence from a private medical center provides that 
medical charts from 1970-1979, 1980-1989 and 1990-1999 were 
severely damaged by fire and water in July 2001 when the 
hospital was hit by fire of undetermined origin.  Available 
records reflect that in November 1992 the veteran was 
hospitalized with a diagnosis of cerebrovascular accident, 
thrombotic, involving left MCA distribution; and 
hypertension, moderate.  The veteran was admitted in May 2001 
with a diagnosis of cardiovascular disease hemorrhage, 
secondary to hypertension; and CAP - HR.  He was discharged 
the same day against medical advice.  

The veteran's death certificate indicates that he died in May 
2001 at the age of 82 years; the immediate cause of his death 
is left blank; the antecedent cause of his death is 
identified as ASHD.  The certificate identifies the appellant 
as the informant.  The certificate is singed by R. F. V., 
M.D., Medical Officer V, City Health Office.

At the time of the veteran's death in May 2001, service-
connection was in effect for duodenal bulb deformity, 
residual of peptic ulcer, evaluated as 10 percent disabling; 
and malaria, evaluated as noncompensable.  

In March 2002 correspondence, Dr. R.F.V. explained that the 
veteran's death occurred in his home and unattended by a 
physician.  He obtained the veteran's medical history from 
the appellant.  He observed that he identified her as the 
informant on the certificate of death.  Dr. R.F.V. stated 
that he did so to facilitate the veteran's burial.  In light 
of the veteran's age, he considered ASHD as the cause of his 
death.  

Legal Analysis

Entitlement to Service Connection for the Cause of the 
Veteran's Death

Under the relevant law, to establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310, 3.312.

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity. 38 C.F.R. § 3.309(c) 
(2003).

After a careful review of the record, the Board concludes 
that the evidence is at least in equipoise on the question of 
whether service connection for the cause of the veteran's 
death is warranted on a presumptive basis under 38 C.F.R. 
§§ 3.307, 3.309.  The veteran was a POW for more than 30 
days.  The service medical records indicate that he had 
beriberi and localized edema during captivity.  There is 
medical evidence on file to show that he was treated for 
hypertension and a cerebrovascular accident during his 
lifetime.  The veteran was admitted to a private hospital in 
May 2001, within two months of his death, with a diagnosis of 
cardiovascular disease hemorrhage, secondary to hypertension.  
The death certificate provides that ASHD was an antecedent 
cause of the veteran's death.  

The RO denied the appellant's claim on the basis that Dr. 
R.F.V. indicated that he recorded the diagnosis of ASHD on 
the death certificate based on a history provided by the 
appellant.  However, in his March 2001 statement, the 
physician concluded that, based upon the medical history 
provided by the appellant and the veteran's  age of 82, he 
considered ASHD as the cause of the veteran's death.  This 
statement indicates to the Board that Dr. R.F.V. was not 
merely repeating what the appellant said, that he husband 
died of ASHD; rather, he was indicating that, based on the 
veteran's medical history and age, the most likely cause was 
ASHD.  Such a medical history is quite evident from the 
record, to include a hospitalization for complications from 
cardiovascular disease within two months of the veteran's 
death.  Under these circumstances, the Board finds that the 
evidence is at least in relative equipoise as to whether the 
veteran's death was due to ASHD.  With application of the 
doctrine of reasonable doubt, it follows that service 
connection for the cause of the veteran's death is warranted 
on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309.  

Entitlement to Accrued Benefits

Periodic monetary benefits authorized under the laws of the 
VA to which a veteran was entitled at his death under 
existing ratings or decision, or those based on evidence in 
the file at the date of death, and due and unpaid for the 
period not to exceed 2 years prior to the last date of 
entitlement as provided, will upon the death of such person 
be paid to his spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.

In the case of Jones v. Brown, 8 Vet. App. 558 (1996), rev'd 
sub nom. Jones v. West, No. 96-7041 (Fed. Cir. Feb. 11, 
1998), the Federal Circuit construed the provisions of 38 
U.S.C.A. §§ 5121 and 5101(a), and found that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.

In this case, the veteran had no claim pending at the time of 
his death for any VA benefits, and was not entitled to any VA 
benefits under an existing rating or decision.  Id.  
Therefore, the appellant has no legal entitlement to accrued 
benefits. 

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis, 
supra.  Accordingly, entitlement to accrued benefits under 38 
U.S.C.A. § 5121 is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to accrued compensation under 38 U.S.C.A. § 5121 
is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



